Name: COMMISSION REGULATION (EC) No 430/95 of 28 February 1995 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  trade policy
 Date Published: nan

 1 . 3 . 95 EN Official Journal of the European Communities No L 45/ 17 COMMISSION REGULATION (EC) No 430/95 of 28 February 1995 fixing the export refunds on cereal-based compound feedingstuffs Whereas under the terms of Article 4 of Commission Regulation (EEC) No 1619/93 (4), the refund may be varied on the basis of the destination ; Whereas the representative market areas defined in Article I of Council Regulation (EEC) No 3813/92 (^ as last amended by Regulation (EC) No 1 50/95 (6), are used on convert amonts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 Q, as last amended by Regula ­ tion (EC) No 157/95 (8) ; Whereas the refund most be fixed once a month ; whereas it may be altered in the intervening period ; Whereas Council Regulation (EEC) No 930/93 (9) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tion as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas, pursuant to the abovementioned provisions, the refunds should be as set out in the Annex hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended the Act of Accession of Austria, Finland and Sweden, and in particular the third subparagraph of Article 13 (4) thereof, Whereas Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Commission Regulation (EEC) No 1913/69 of 29 September 1969 on the granting and the advance fixing of the export refund on cereal-based compound feedingstuffs (2), as last amended by Regulation (EC) No 1707/94 (3), provides that calculation of the export refund must take account of, in particular, the averages of the refunds granted and the levies calculated on the most commonly used basic cereals, adjusted on the basis of the threshold price in force during the current month ; Whereas that calculation must also take account of the cereal products content ; whereas in the interest of simpli ­ fication, the refund should be paid in respect of two cate ­ gories of 'cereal products', namely for maize, the most commonly used cereal in exported compound feeds and maize products, and for 'other cereals', these being eligible cereal products excluding maize and maize products ; whereas a refund should be granted in respect of the quantity of cereal products present in the compound feedingstuff ; Whereas furthermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Community market and the economic aspect of the export ; Whereas, however, in fixing the rate of refund it would seem advisable to base it at this time on the difference in the cost of raw inputs widely used in compound feeding ­ stuffs as the Community and world markers, allowing more accurate accounte to be taken of the commercial conditions under which such products are exported ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 1766/92 and subject to Regulation (EEC) No 1619/93 are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force" on 1 March 1995. (4) OJ No L 155, 26. 6. 1993, p. 24. O OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 22, 31 . 1 . 1995, p. 1 . O OJ No L 108, 1 . 5. 1993 , p. 106. (8) OJ No L 24, 1 . 2. 1995, p. 1 . 9) OJ No L 102, 28 . 4 . 1993, p. 14. (') OJ No L 181 , 1 . 7. 1992, p . 21 . O OJ No L 246, 30 . 9 . 1969, p . 11 . P) OJ No L 180, 14. 7. 1994, p . 19 . No L 45/18 EN Official Journal of the European Communities 1 . 3 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 28 February 1995 fixing the export refunds on cereal-based compound feedingstuffs Product code benefitting from export refund (') : 2309 10 11 000, 2309 10 13 000, 2309 10 31 000, 2309 10 33 000, 2309 10 51 000, 2309 10 53 000, 2309 90 31 000, 2309 90 33 000, 2309 90 41 000, 2309 90 43 000, 2309 90 51 000, 2309 90 53 000. (ECU/tonne) Cereal products (2) Amount of refund (3) Maize and maize products : I CN codes 0709 90 60, 0712 90 19, 1005, 1102 20, 1103 13, 11032940, 1104 1950, 110423, 1904 10 10. 65,97 Cereal products (2) excluding maize and maize products 46,18 (') The product codes are defined in Sector 5 of the Annex to Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p 1 ), amended. (2) For the purposes of the refund only the starch coming from cereal products is taken into account. Cereal products means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10, and headings Nos 1101 , 1102, 1103 and 1104 (excluding subheading 1104 30) and the cereals content of the products falling within subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature. The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature is considered to be equal to the weight of this final product. No refund is paid for cereals where the origin of the starch cannot be clearly established by analysis. ( ¢') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed.